Citation Nr: 0117369	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  98-04 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  

The veteran and his representative appeared before the 
undersigned Member of the Board at a hearing in Washington, 
D.C., in December 1999.  The Board, in a March 2000 decision, 
determined that new and material evidence had been submitted 
to reopen the veteran's claim and remanded the issue of 
entitlement to service connection for residuals of rheumatic 
fever to the RO for further development.  The RO denied the 
claim for service connection for residuals of rheumatic fever 
and returned the case to the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board observes 
that the RO did not inform the veteran of the regulation 
pertaining to rheumatic heart disease as set forth under 38 
C.F.R. § 4.101 (1997).  Section 4.101 was deleted from the 
Code of Federal Regulations in 1998, but it is applicable to 
the appellant's claim which was pending prior to this change.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991) (holding that 
the Court will generally apply the law most favorable to the 
veteran when the law changes prior to the termination of the 
judicial appeals process).  Section 4.101 stated:

Rheumatic fever is an acute infectious 
disease, affecting the structures about 
the joints (though without permanent bone 
damage) and, frequently, the endocardium.  
Children are as a rule affected, usually 
before the age of 20 years.  The disease 
tends to recur, and serious heart trouble 
may follow the first or a subsequent 
attack.  With acute rheumatic fever in 
service, perhaps without manifest damage 
to the heart, a subsequent recurrence of 
the infection[] should be accepted as 
service connected.  With even a few days 
service, service connection may be given 
for an acute rheumatic and any cardiac 
residuals. . . .  With a history of 
rheumatic fever in service, an aortic 
insufficiency manifest some years later 
without other cause shown may be service 
connected. . . . 

38 C.F.R. § 4.101.

Thus, this regulation generally provides that "service 
connection may be granted for sequelae of rheumatic heart 
disease which appear 'some years later' than the initial 
symptoms of the disease."  Baughman v. Derwinski, 1 Vet. App. 
563, 565 (1991).  However, the provisions of 38 C.F.R. 
§ 4.101 (1997), are not for application unless there is 
evidence that rheumatic fever was present during service.  
While the RO concluded that the febrile illness shown during 
service was not acute rheumatic fever, but rather a reaction 
to a vaccination, the RO acknowledged that the veteran had 
provided competent medical evidence which indicates that the 
veteran suffered from rheumatic fever during service.  The 
RO, based in part upon an expert medical opinion provided by 
A. Blaustein, M.D., in January 2001, also concluded that no 
current pathology was shown to have resulted from the in-
service febrile illness.

In the instant case, pursuant to the VCAA, the veteran must 
be advised of the provisions of 38 C.F.R. § 4.101 (1997) and 
its potential applicability to his case.  Moreover, the RO 
should provide a copy of this regulation to Dr. Blaustein and 
request that he state whether consideration of the provisions 
of this regulation would affect his opinion as to the 
veteran's case.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should provide a copy of the 
provisions of 38 C.F.R. § 4.101 (1997) to 
Dr. Blaustein and request that he state 
whether consideration of the provisions of 
this regulation would change his opinion 
as the likelihood of a relationship 
between any current cardiac pathology, 
including significant mitral 
insufficiency, and the febrile illness the 
veteran suffered while in service in 1946.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
with citation to, and discussion of, the 
provisions of 38 C.F.R. § 4.101 (1997).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

